Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 1 of 25 PagelD #: 31

IN THE BENTON COUNTY CIRCUIT COURT
CIVIL DIVISION

RODNEY & JAYME BAKER,
Individually and As Parents and Next
Friends of IB, a minor,

Plaintiffs
Vv.
BENTONVILLE SCHOOL DISTRICT,

JOHN DOE
Defendant

ee ee ee ee ee ee ee

COMPLAINT

 

 

ELECTRONICALLY FILED
Benton County Circuit Court
Brenda DeShields, Circuit Clark

2020-Aug-07 12:01:36
04CV-20-1703
C19WDO2 : 21 Pages

 

CASE NO. 04CV-2020-

The Plaintiffs, Rodney and Jayme Baker, individually and as parents and next friends of

IB, a minor, (collectively referred to as the “Parents” or “Plaintiffs"), submit this Complaint against

Defendant, Bentonville School District (hereafter the “District"), and state and allege:

PARTIES, JURISDICTION, AND VENUE

1, At all times described in this Complaint and relevant thereto, IB was a student

with known disabilities attending school in the District.

2 Parents are the parents and next friends to Plaintiff |B and bring this action on
her behalf.
3; District is a school district organized under the laws of the State of Arkansas

and is the recipient of state government funds.

4. Plaintiffs bring this action against the District pursuant to the Arkansas Civil

 

Rights Act of 1993, Ark. Code Ann. § 16-123-107(a), as a provider of public services and
recipient of government funds, for its intentional discrimination against IB, a person with a
disability, vision impairment (among others), as defined by the Act, for the District's intentional

failure to adopt and implement reasonable accommodations for IB’s disability which directly

caused her damages. EXHIBIT

ta

—————
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 2 of 25 PagelD #: 32

ni Plaintiffs bring this action pursuant to the Arkansas Civil Rights Act of 1993, Ark.
Code Ann. § 16-123-105 against District for its deprivation of IB of her Constitutional right to a
suitable public education as guaranteed by Article 14, Section 1 of the Arkansas Constitution.

6. Parents bring this action seeking damages suffered by IB as a result of the
District's negligence and in support of that claim, Parents bring this action seeking declaratory
judgment that Ark. Code Ann. § 21-9-301 is in clear violation of the Arkansas Constitution, Article
2 Section 13, and Article 5 Sec. 32. Further, pursuant to the Direct Action Statute, Ark. Code
Ann. § 23-79-210, Parents shall bring this claim as a direct cause of action against the District's
liability insurer, presently identified by the name John Doe whose identify is presently unknown,
on the account of negligence or wrongful conduct by Bentonville School District.

te Parents bring this action pursuant to Section 504 of the Rehabilitation Act of
1973 (Section 504"), 29 U.S.C. § 794, and its federal and state implementing regulations; and
the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq., and its federal
and state implementing regulations.

8. This Court has subject matter jurisdiction pursuant to Ark. Code Ann, § 16-123-
101 ef. seg. as well as Arkansas's Declaratory Judgment statute, Ark. Code Ann. § 16-111-
101 ef. seg.

9. Jurisdiction is further invoked pursuant to this Court's concurrent jurisdiction to
hear the Plaintiffs’ federal claims under the Americans with Disabilities Act and the Rehabilitation
Act, 29 U.S.C. § 794, 42 U.S.C. § 12101, et seq., and 28 U.S.C. §§ 2201 and 2202, providing for
declaratory and any further relief deemed necessary and proper.

10. Venue is proper in this Court due to the events giving rise to this claim having taken
place in Bentonville, Benton County Arkansas and the Defendant is a resident of this judicial

district.

FACTS
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 3 of 25 PagelD #: 33

11. IB attended public school at Cooper Elementary (the “School") in the Bentonville
School District during her kindergarten year under the supervision of Principal Chad Mims
(“Mims’).

12. | OnAugust 9, 2017, Parents and the District had their first disability accommodation
meeting related to IB’s disabilities as she was entering kindergarten for the 2017-2018 term.

13. The record of that meeting notes in the “Decisions Made” section that IB presents
a “safety concern — other students run into her / get in her way — close supervision during
transitions / activity; Mom is available on Fridays, Wednesday after noon.”

14. The record of the same day notes that Parents clearly stated to the District that IB
was “Legally Blind,” “cannot distinguish male / female bathrooms,” that she “smells her hands to
get around,” and that she has “poor depth perception."

15. | As soonas the second day of school, on August 15", IB suffered a physical injury
when her left pinky finger smashed into a bathroom door. At the time, there was no safety
guidance provided as had been discussed in the meeting of August 9, 2020. This incident
resulted in an emergency room visit.

16. On August 17, the fourth day of school, IB suffered from her bottom lip being
busted. No report was provided about the injury but the driver of the safety bus to which she
had been assigned pursuant to that August 9" meeting, Bus No. 231, pointed the injury out to
Parents after, according to IB, the injury was caused by a boy on the playground, No attempt
to contact Parents had been made about this injury prior to IB getting home, nor was any
attempt made after (excepting the bus driver's notation of it).

17. During the second week of school, on August 25", Jayme Baker witnessed IB
being again injured on the playground. When she notified the School that no teacher had been
watching IB as had been requested and discussed, Principal Mims admonished Ms. Baker that

she could “not watch her daughter on the playground after today.”
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 4 of 25 PagelD #: 34

18. On September 7, 2017, !B fell on the playground which resulted in an injury and
a splinter having to be removed as indicated by a nurse's note. Upon information and belief,
this injury was suffered as a result of the failures to monitor IB's activity on the pl ayground.

49. Then on October 24, 2017, at or around 11:00 am, IB suffered a left eyebrow
contusion and abrasion with moderate swelling. When asked by Ms. Baker about the incident,
the Staff of the School could not tell her what happened leading to the injury. IB indicated to
the Parents that a boy on the monkey bars kicked her in the face. And while a nurse’s note
was provided, the injury required an emergency room visit, where the injury was glued shut as
stitches were too traumatic for IB. Again, this injury is asserted to a lack of safety monitoring
of |B on the playground.

20. After that incident, the Parents had a second disability accommodation meeting
on October 27". At that meeting, with District employees Assistant Principal Rachel Manus,
and teacher Pam Sweeney (among others) in attendance, again, the School denied Parents’
requests for a safety monitor be assigned to |B to reasonably accommodate her disabilities
and to ensure her safety on the school grounds due to her disability.

21. Three days later, on October 30, 2017, IB suffered a right eye laceration when
she tripped on a concrete slab protruding from the playground. Upon admission from Principal
Mims, the District had failed to maintain the playground and admitted later that dirt is usually
filled to cover concrete slab. Again, the District denied a safety monitor as an accommodation
for IB’s disability after this injury.

22. On November 3, 2017, Parents attended a third disability accommodation
meeting. Finally, after at least six known injuries and three meetings, a safety monitor was
approved as an accommodation for IB's disabilities. The accommodation designated that the
assigned duty teacher would wear a designated name tag at lunch. Also, at that meeting the
school added to IB's recognized disability diagnoses “visual fatigue and sensitivity to loud
noises, smells, and heat.” Finally, that meeting included the District's removal of |B from the

4
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 5 of 25 PagelD #: 35

safety school bus despite Parents’ and IB's new disability advocate's objection. Parents and
IB's advocate explained the need for special transportation for IB's safety and to accommodate
with her diagnosed asthma and vision impairment.

23. On the same day, Parents sent an email to School staff requesting
reconsideration about removing IB from the safety bus. The decision was not changed as a
result of that email and the District removed |B from the safety bus.

24. By November 6, 2017, Dr. Brent Silvey from MANA Pediatrics provided the
School with documentation to keep |B on safety bus number 231 - though the Schoo! initially
disregarded that request.

25. On November 7, 2017, Parents sent an email to the Executive Director of
Elementary Education, Tamara Gibson, about the School staff trying to take |B off the safety
bus and Ms. Gibson reversed the decision.

26. On November 17, 2017, the school recognized that |B may have cortical vision
impairment and so it was coordinated with Children’s Hospital to evaluate 1B, which was
thereafter performed.

27. in January, 2018, it was noted by Parents that the disability accommodation —
agreed by the District and Parents for a duty teacher to wear a neon green name tag such that
IB could recognize him or her on the playground — was no longer being utilized. Despite six
injuries, two of which required emergency room visits, the District only actively implemented
the safety monitor for less than two months of school until Parents complained.

28. By that time, IB had begun to suffer from seizures, which she had not had before.

29. On February 16, 2018, IB had an Electroencephalogram preformed, and on
February 22, 2018 abnormal seizures were reported. Medical Providers noted the injuries at
school, the lack of prior history for seizures, and that closed head injuries are a known cause

of seizures.
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 6 of 25 PagelD #: 36

30. After this diagnoses, and other related events that occurred during the
remainder of the year, Parents elected to utilize School Choice and enrolled |B into Pea Ridge
School District for the ensuing year.

31. There, IB excelled without significant issue until Parents and |B moved with their
other family members to North Carolina.

32, Unfortunately, IB continues to suffer the effects of seizures which are averred to
be caused by and stem from the injuries suffered in 2017. She must continuously take
medication to control them. Her prognosis is that these seizures shall continue perpetually
along with the requirement for medication to alleviate their severity and effects.

CAUSES OF ACTION

COUNT | - UNLAWFUL DISCRIMINATION BASED ON A DISABILITY IN VIOLATION OF
THE ARKANSAS CIVIL RIGHTS ACT, Ark. Code Ann. § 16-123-107(a)

33. The Plaintiffs re-allege the preceding facts set forth in the Complaint.

34. | The Arkansas Civil Rights Act (the “ACRA”) at Section 16-123-107(a) provides, in
relevant part, that the right of an otherwise qualified person to be free from discrimination because of
the presence of any sensory, mental, or physical disability is recognized as and declared to be a civil
right. This right shall include, but not be limited to: [t]he right to the full enjoyment of any of the
accommodations, advantages, facilities, or privileges of any place of public resort, accommodation,
assemblage, or amusement,

35, | The ACRA defines a “place of public resort, accommodation, assemblage, or
amusement” as ““any place...either licensed or unlicensed, that supplies...services to the general
public, ..or that is supported directly or indirectly by government funds.”

36. The District is supported directly by government funds.

37. The District provides services to the general public.

38. |B is a qualified person entitled to protection from discrimination because of the vision

impairment, asthma, and other sensory issues she suffers.
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 7 of 25 PagelD #: 37

39.  |Bwas subjected to discrimination by the District when it:

a. Knowingly failed to accommodate her need for safety monitoring to ensure her safety
in the hallways and on the playground of the School where such failures directly caused
her physical injury, including but not limited to traumatic brain injury.

b. Failed to ensure that the services contained in the accommodation plans were
implemented as written.

c. Failed to provide IB with reasonable accommodations and safeguards even after notice
of the first instance of her suffering physical injury on school grounds, leading to
subsequent injuries to her person. In fact, even after knowledge of her injuries, the
District attempted to remove certain safeguards (safety bus) that had been provided
for |B's protection up to November 6, 2017.

d. Failed to enforce or otherwise implement policies and procedures to verify the
effectiveness of any actions taken to ensure |B's safety due to her disabilities.

e. Failed to ensure that personnel were applying appropriate modifications and
practices to accommodate |B’s disabilities in a manner equal with the services
provided to children without disabilities.

f. Failed to investigate, monitor, or correct the repeated failures to provide for safety
accommodations for IB; and

g. Failed to take remedial action after Parents complained that 1B was suffering from
injuries due to the lack of safety monitoring until no sooner than November 6,
2017.

40. The District's failures, as identified above, departed substantially from accepted
professional judgment, practices, and standards.
41. The District's failures, as identified above, demonstrate that the District did not base its

actions on accepted professional judgment, practices, and standards.
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 8 of 25 PagelD #: 38

42. 1B was excluded from participation in, denied the benefits of, and subject to
discrimination at the District on the basis of her disabilities, because the District failed to provide |B with
appropriate safety accommodations and related services that she required in order to have equal
access to the benefits of the District provided to children without disabilities.

43. The District's failure to provide proper accommodations for IB's disabilities has in fact
exacerbated the impact of her disabilities and caused additional damage to IB.

44, The District was aware of IB’s disabilities and need for safety monitoring and
accommodations but failed to provide her with appropriate accommodations to address that need.

45. The District had actual knowledge that IB was not being provided with appropriate
safety monitoring accommodations and had frequently been made aware of the issues raised in the
statement of facts herein by Parents.

46. The District had actual knowledge that neither it nor its agents were implementing the
safety monitoring accommodations which had been first requested directly by parents on August 9,
2017.

47. The District's affirmative acts and omissions were committed with deliberate
indifference to and reckless and willful disregard for IB's rights, as is evidenced by the District's
possession of actual knowledge that |B required accommodations to ensure safety due to her disability
while on the District’s property but abjectly refused to supply the same until November 6, 2017.

48. |B was being discriminated against based on her disability, yet the District was
deliberately indifferent to the discrimination.

49. The District’s deliberate indifference to the discrimination suffered by IB constituted bad
faith and gross misjudgment by the District and intentional discrimination based on B's disabilities in
that it had the capacity to provide all safety measures requested by the Parents at the first
accommodation meeting on August 9, 2017 without incurring unreasonable cost, refused Parent
attendance at school to assist with that process, and then for a period of two months stood idly
by while IB was repeatedly injured at school due to her disabilities.

8
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 9 of 25 PagelD #: 39

50. The District's failures, as identified above, demonstrate discriminatory intent on the part
of the District.
51. By reason of the foregoing, IB and Parents have been damaged and are entitled to fair

and reasonable compensation.

COUNT II — VIOLATION OF IB’S CIVIL RIGHTS IN VIOLATION OF
THE ARKANSAS CIVIL RIGHTS ACT, Ark. Code Ann. § 16-123-105(a)

52, The Plaintiffs re-allege the preceding facts set forth in the Complaint.

53. | The Arkansas Civil Rights Act (the “ACRA”) at Section 16-123-105 provides, in relevant
part, that “[e]very person who, under color of any statute, ordinance, regulation, custom, or usage of
this state or any of its political subdivisions subjects, or causes to be subjected, any person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Arkansas
Constitution shall be liable to the party injured in an action in circuit court for legal and equitable relief
or other proper redress."

54. The Arkansas Constitution, at Article 14, Section 1 (as amended by Amendment
53 of 1968) states: “[i]ntelligence and virtue being the safeguards of liberty and the bulwark
of a free and good government, the State shall ever maintain a general, suitable and efficient
system of free public schools and shall adopt all suitable means to secure to the people the
advantages and opportunities of education. The specific intention of this amendment ts to
authorize that in addition to existing constitutional or statutory provisions the General
Assembly and/or public school districts may spend public funds for the education of persons
over twenty-one (21) years of age and under six (6) years of age, as may be provided by law,
and no other interpretation shall be given to it.”

55. _ 1B, asa five-year-old kindergartner, was entitled to a suitable public-school system to

secure the advantages and opportunities of education,
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 10 of 25 PagelD #: 40

56. The District's failure to safeguard her at school, and failure to ensure her safety,
knowing of her disabilities yet failing to provide reasonable accommodations to ensure her equal
access to the school system, deprived her of that right.

57. Specifically, the District:

a. Knowingly failed to accommodate her need for safety monitoring to ensure her safety
in the hallways and on the playground of the School where such failures directly caused
her physical injury, including but not limited to traumatic brain injury.

b. Failed to ensure that the services contained in the accommodation plans were
implemented as written.

c. Failed to provide IB with reasonable accommodations and safeguards after notice of
the first instance of her suffering physical injury on school grounds, thus leading to
subsequent injuries to her person. In fact, even after knowledge of her injuries, the
District attempted to remove certain safeguards (safety bus) that had been provided
for IB’s protection up to November 6, 2017,

d. Failed to enforce or otherwise implement policies and procedures to verify the
effectiveness of any actions taken to ensure IB’s safety due to her disabilities.

e. Failed to ensure that personnel were applying appropriate modifications and
practices to accommodate |B's disabilities in a manner equal with the services
provided to children without disabilities.

f. Failed to investigate, monitor, or correct the repeated failures to provide for safety
accommodations for IB; and

g. Failed to take remedial action after Parents complained that IB was suffering from
injuries due to the lack of safety monitoring until no sooner than November 6,

2017.

10
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 11 of 25 PagelD #: 41

58, |B wasdenied the benefits of a suitable public school system because the District failed
to provide IB with appropriate safety accommodations that she required in order to have complete
access to the benefits of the District's services.

59. By reason of the foregoing, IB and Parents have been damaged and are entitled to fair
and reasonable compensation.

COUNT Ill - UNLAWFUL DISCRIMINATION BASED ON A DISABILITY IN VIOLATION OF
SECTION 504 AND THE AMERICANS WITH DISABILITIES ACT

60. The Plaintiffs re-allege the preceding facts set forth in the Complaint.

61. Section 504 of the Rehabilitation Act (“Section 504”) provides that “[n]o
otherwise qualified individual with a disability . . . shall, solely by reason of her or his
disability...be subjected to discrimination under any program or activity receiving Federal
financial assistance.” 29 U.S.C. § 794(a).

62. Section 504 prohibits the exclusion of, or discrimination against, handicapped
persons in federally funded programs such as public education. Section 504 and its regulations
require the identification of all disabled children and the provision of appropriate educational
services. See 29 U.S.C. § 794; 34 C.F.R. § 104.1, et seg. Failure to provide accommodations
constitutes unlawful discrimination for purposes of Section 504.

63, Under Section 504, a “handicapped person” is defined as “any person who...
has a physical or mental impairment which substantially limits one or more major life activities.”
34 C.F.R. § 104.3(j)(1). The term physical or mental impairment means any physiological
disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the
following body systems: neurological; musculoskeletal; special sense organs, respiratory,
including speech organs; cardiovascular; reproductive, digestive, genito-urinary; hemic and
lymphatic; skin; and endocrine; or any mental or psychological disorder, such as intellectual
disability, organic brain syndrome, emotional or mental illness, and specific learning

disabilities. 34 C.F.R. § 104.3(j)(2)(i). The term “major life activities” is defined as “functions

11
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 12 of 25 PagelD #: 42

such as caring for one's self, performing manual tasks...seeing...breathing, learning, and
working.” 34 C.F.R. § 104.3(j)(2)(ii).

64, In order to establish a violation of Section 504, a claimant must prove that: (1)
he or she is “disabled” as defined by the Rehabilitation Act; (2) he or she is “otherwise qualified”
to participate in school activities; (3) the school or the board of education receives federal
assistance; and (4) he or she was excluded from participation in, or denied the benefits of, or
subject to discrimination at, the school. 29 U.S.C. § 794(a).

65, IB is disabled for purposes of Section 504. Specifically, IB suffers vision and
respiratory impairments that substantially limit the major life activities of seeing, breathing,
communication, social interaction, and academic achievement.

66.  |Bisastudent who, at all times relevant to this Complaint, is and was otherwise
qualified to participate in, and receive equal benefits from, the District's services with
appropriate accommodations and supplemental supports for purposes of Section 504.

67. The District receives federal assistance and is therefore subject to Section 504.

68. | The Americans with Disabilities Act (the “ADA”) provides, in relevant part, that
“no qualified individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a public
entity, or be subject to discrimination by any such entity.” 42 U.S.C. § 12132. The Eighth
Circuit Court of Appeals has held that the enforcement, remedies, and rights are the same
under both Title !I of the ADA and Section 504 of the Rehabilitation Act. See J.S. v. East End
Sch. Dist., No. 4:05-CV-01599, 2007 WL 1029559, at *9 (E.D. Ark. Apr. 3, 2007) (citing
Birmingham v. Omaha Sch. Dist., 220 F.3d 850, 856 (8th Cir. 2000)).

69. The ADA defines a “public entity" as “any State or local government. . . any
department, agency, special purpose district, or other instrumentality of a State or States or

local government. 42 U.S.C. § 12131(1)(A)-(B).

12
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 13 of 25 PagelD #: 43

70. The ADA defines a “qualified individual with a disability” as “any individual with a
disability who, with or without reasonable modifications to rules, policies, or practices, the removal of
architectural, communication, or transportation barriers, or the provision of auxiliary aids and services,
meets the essential eligibility requirements for the receipt of services or the participation in programs
or activities provided by a public entity.” 42 U.S.C. § 12131(2).

71. The regulations implementing Title II of the ADA require that a “public entity shall
administer services, programs, and activities in the most integrated setting appropriate to the needs
of qualified individuals with a disability.” 28 C.F.R. § 35.130(d).

72, | The regulations implementing Title || of the ADA affirmatively require public entities to
modify their practices, policies, and procedures as necessary to avoid discriminating against
individuals with disabilities. 28 C.F.R. § 35.130(b)(7).

73.  Inorderto establish a violation of the ADA, a claimant must prove that: (1) he or she is
a “qualified individual with a disability” as defined by the ADA; (2) the school or board of education is
a “public entity”; and (3) he or she was excluded from participation in or denied the benefits of the
services, programs, or activities of the public entity or subject to discrimination by such entity.

74, IB is a qualified individual with a disability as defined by the ADA. Specifically, |B
suffers vision and respiratory impairments due to the Diagnoses described above. As a result of
these impairments, and with or without reasonable modifications to barriers, or the provision of
auxiliary aids and services, IB meets the essential eligibility requirements for the receipt of
services or the participation in programs or activities provided by the District and the Arkansas
Department of Education.

75. The District is a political entity and subdivision of the State and is subject to Title II of
the ADA.

76. 1B was excluded from participation in, denied the benefits of, and subject to
discrimination at, the District, in violation of Section 504 and the ADA because the District:

a. Knowingly failed to accommodate her need for safety monitoring to ensure her safety

13
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 14 of 25 PagelD #: 44

in the hallways and on the playground of the School where such failures directly caused
her physical injury, including but not limited to traumatic brain injury.

b. Failed to ensure that the services contained in the accommodation plans were
implemented as written.

c. Failed to provide IB with reasonable accommodations and safeguards after notice of
the first instance of her suffering physical injury on school grounds, thus leading to
subsequent injuries to her person. |n fact, even after knowledge of her injuries, the
District attempted to remove certain safeguards (safety bus) that had been provided
for IB’s protection up to November 6, 2017.

d. Failed to enforce or otherwise implement policies and procedures to verify the
effectiveness of any actions taken to ensure IB’s safety due to her disabilities.

e. Failed to ensure that personnel were applying appropriate modifications and
practices to accommodate |B’s disabilities in a manner equal with the services
provided to children without disabilities.

f. Failed to investigate, monitor, or correct the repeated failures to provide for safety
accommodations for |B; and

g. Failed to take remedial action after Parents complained that IB was suffering from
injuries due to the lack of safety monitoring until no sooner than November 6,
2017.

77. The District's failures, as identified above, departed substantially from accepted
professional judgment, practices, and standards.

78. The District's failures, as identified above, demonstrate that the District did not base its
actions on accepted professional judgment, practices, and standards.

79. IB was excluded from participation in, denied the benefits of, and subjected to

discrimination at the District on the basis of her disabilities, because the District failed to provide IB

14
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 15 of 25 PagelD #: 45

with appropriate safety accommodations and related services that she required in order to have equal
access to the benefits of the District to that provided to children without disabilities.

80. The District’s failure to provide proper accommodations for IB's disabilities has
exacerbated the impact of her disabilities and in fact caused additional damage to IB.

81. The District was aware of IB’s disabilities and need for safety monitoring and
accommodation but failed to provide her with an appropriate accommodation to address that need.

82. The District had actual knowledge that IB was not being provided with appropriate
safety monitoring accommodations and was aware of the issues raised in the statement of facts
herein.

83. The District had actual knowledge that neither it nor its agents were implementing the
safety monitoring accommodations which had been first requested directly by parents on August 9,
2017.

84, The District's affirmative acts and omissions were committed with deliberate
indifference to and reckless and willful disregard for IB’s rights, as is evidenced by the District's
possession of actual knowledge that IB required a safety monitoring accommodation while on the
District's property but abjectly refused to supply the same until November 6, 2017.

85. IB was being discriminated against based on her disability, yet the District was
deliberately indifferent to the discrimination.

86. The District's deliberate indifference to the discrimination suffered by IB constituted bad
faith and gross misjudgment by the District and intentional discrimination based on |B’s disabilities in
that it had the capacity to provide all safety measures requested by the Parents at the first
accommodation meeting on August 9, 2017 without unreasonable cost needing to be incurred,
refused Parents’ attendance at school to assist with that process, and then for a period of two
months stood idly by while |B was repeatedly injured at school due to her disabilities.

87. The District's many failures, as identified above, demonstrate discriminatory intent on

the part of the District.
15
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 16 of 25 PagelD #: 46

88. As victims of discrimination based upon disability, |B and Parents have been damaged
and are entitled to fair and reasonable compensation.

COUNT IV — NEGLIGENCE AGAINST DISTRICT &
DIRECT ACTION AGAINST INSURER

89. The Plaintiffs re-allege the preceding facts set forth in the Complaint.

90. _ District is a school district which, except for the amounts of liability insurance
maintained by them, are statutorily declared to be immune from tort liability. However, upon
information and belief, at the times of the events giving rise to the causes stated herein, District
maintained liability insurance. As stated further herein, the constitutionality of such immunity is
disputed.

91. To the extent that the statutory tort immunity be held constitutional, the Plaintiffs
plead the facts giving rise to negligence against both the District and its insurer, the identity of
which is unknown at this time, but the joinder of which will be made upon verification of its identity.

92, Ark. Code Ann, § 21-9-301 states that “all...school districts...of the state and any
of their boards, commissions, agencies, authorities, or other governing bodies shall be immune
from liability and from suit for damages except to the extent that they may be covered by liability
insurance.”

93, According to Ark, Code Ann. § 21-9-301, District is liable, through its insurance
carrier, for tortious acts committed to the extent it is covered by liability insurance.

94. Pursuant to Ark, Code Ann. § 23-79-210(a)(1), “[w]hen liability insurance is carried
by any...school district...and if any person...suffers injury or damage to person or property on
account of the negligence or wrongful conduct of the organization, association, municipality, or
subdivision, its servants, agents, or employees acting within the scope of their employment or

agency, then the person...so injured or damaged shall have a direct cause of action against the

16
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 17 of 25 PagelD #: 47

insurer with which the liability insurance is carried to the extent of the amounts provided for in the
insurance policy as would ordinarily be paid under the terms of the policy."

95. Under Section 29-79-210(a)(3), “[t]he insurer shall be directly liable to the injured
person...for damages to the extent of the coverage in the liability insurance policy, and the plaintiff
may proceed directly against the insurer regardless of the fact that the actual tortfeasor may not
be sued under the laws of the state.”

96. Furthermore, pursuant to Section 29-79-210(c)(2), “[t]he substance of this section
[the direct-action statute] shall by operation of law be a part of any liability insurance policy so
carried, notwithstanding the terms of the policy itself, and any limitation in any policy restricting
the right to recover to a judgment's first being obtained against a tortfeasor shall be void.”3

97. Therefore, under Ark. Code Ann. § 29-79-210, the District, through its insurer, is
liable to Plaintiffs in a direct action against the insurer for the damages caused by District's
negligent acts or omissions, regardless of the exclusions or other inconsistent terms set forth in
the policy, to the extent of the policy amounts provided for in the insurance agreement.

98. Upon information and belief, the Insurance Policy is expected to obligate the

insurer to pay those sums that an Insured becomes legally obligated to pay as damages because

 

1 “Because direct-action statutes are remedial in nature, [courts] liberally construe them for the
benefit of the injured parties and to effectuate the intended purposes.” Henry v. Cont! Cas. Co.,
2011 Ark. 224, 10, 381 S.W.3d 802, 808 (2011) (citing Rogers v. Tudor Ins, Co., 325 Ark. 226,
227, 925 S.W.2d 395 (1996)). “The manifest purpose of the ‘direct action statute’ ... is to protect
the rights of the injured and not the rights of the insurer or the insured.” S. Farm Bureau Cas. Ins.
Co. v. Robinson, 236 Ark. 268, 271, 365 S.W.2d 454, 457 (1963).

2 “The direct action statute...provides a new or substitute remedy for the underlying claim of
negligence in cases where the plaintiff cannot recover directly from a negligent [immune entity].”
Archer v. Sisters of Mercy Health Sys., Inc., 375 Ark. 523, 530, 294 S.W.3d 414, 418 (2009).

3 the [direct action statute] says that the Statute is made a part of the policy and prevails over
any language or fine print in the policy. Aetna Cas, & Sur. Co. v. Brashears, 226 Ark. 1017, 1021,
297 S.W.2d 662, 665 (1956). In that case, the Supreme Court held the insurance company liable
despite exclusions in the policy that the insurance company asserted should prevent the appellee
from recovering under the policy. /d, at 1019-22, 297 S.W.2d at 663-65.

17
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 18 of 25 PagelD #: 48

of a wrongful act (regardless of whether or not such allegations prove to be groundless, false or
fraudulent) arising out of the discharge of duties by or on behalf of the District.

99. _ In accordance with Ark. Code Ann. § 6-15-1001 ef. seq. the District had a duty to
enforce school district policies to ensure the safety of every student during school hours.

100. Specifically, pursuant to Ark. Code Ann. § 6-15-1005: Arkansas schools will have
safe and functional facilities, [t]he school climate will promote student achievement, [e]very school
and school district will enforce school district policies to ensure the safety of every student during
school hours at school-sponsored activities.

101. The District breached its duty of care to Plaintiffs when it failed to enforce school
district policies to ensure the safety of IB, namely on at least six instances where |B was injured
due to the lack of safety monitoring provided by the District and/or the lack of maintenance of the
School playground.

102. District, by its failures to enforce such policies or provide protection or intervention
for the Plaintiffs, breached its duty to provide IB with a safe school.

103. For the same reasons, District breached its duty to Plaintiffs by failing to monitor
the safety of IB when on the playground. Specifically, District breached its duty to Plaintiffs by
failing to protect her and ensure her safety after the first alleged incident of injury the first week of
school on August 15, 2017 through November 6, 2017.

104. The District’s breaches of its duties are the proximate cause of harm to Plaintiffs,
including that for physical sickness and injury to her person as well as physical manifestations of

mental illness, among other damages which shall be proven at trial.

COUNT V - DECLARATORY JUDGMENT AS TO THE CONSTITUTIONALITY OF ARK.
CODE ANN. § 21-9-301

105. The Plaintiffs re-allege the preceding facts set forth in the Complaint.
406. In accordance with Arkansas’s declaratory judgment statute, Ark. Code Ann. §§

146-111-101 et. seq., Plaintiffs request the Court to issue a declaration that the tort immunity

18
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 19 of 25 PagelD #: 49

statute, Ark. Code Ann. § 21-9-301, does not apply in this case due to the liability insurance
mentioned in the above paragraphs, or in the alternative, that the statute is unconstitutional under
the Arkansas Constitution.

107. The Arkansas Supreme Court has recognized that every act carries a strong
presumption of constitutionality. City of Cave Springs v. City of Rogers, 343 Ark. 652, 658, 37
S.W.3d 607, 611 (2001). “An act will be struck down only when there is a clear incompatibility
between the act and the constitution.” /d. at 659, 37 S.W.3d at 611. “In construing a statute, [the
Court] will presume that the General Assembly, in enacting it, possessed the full knowledge of
the constitutional scope of its powers, full knowledge of prior legislation on the same subject, and
full knowledge of judicial decisions under preexisting law." Rodney D. Holloway, Inc. v. Pine Ridge
Addition Residential Prop. Owners, 332 Ark. 450, 453, 966 S.W,2d 241, 243 (1998), “Where the
language is plain and unambiguous, [the Court] determines legislative intent from the ordinary
meaning of the language used.” Johnson y. Rockwell Automation, Inc., 2009 Ark. 241, "5, 308
S.W.3d 135, 139.

108. Ark. Code Ann. § 21-9-301 clearly and unmistakably conflicts with Article *
Section 13 of the Arkansas Constitution, which states: “Every person is entitled to a certain
remedy in the laws for all injuries or wrongs he may receive in his person, property or character;
he ought to obtain justice freely, and without purchase; completely, and without denial; promptly
and without delay; conformably to the laws."

109. “The General Assembly does not have the power to override a constitutional
provision.” Bd. of Trustees of Univ. of Arkansas v. Andrews, 2018 Ark. 12, *11, 535 S.W.3d 616,

622.4

 

4 The Plaintiff recognizes that Ark. Code Ann. § 21-9-301 was previously held constitutional under Art. 2,
§ 13 by the Arkansas Supreme Court in White v. Newport, 933 S.W.2d 800, 326 Ark, 667 (1996).
Further, and more importantly, it is crucial to note that the proposition for which Andrews stands is that
the legislature does not have the power to override a constitutional provision regardless of the reason it
desires to do so (which would include public policy), and thus Andrews has overruled White v. Newport.

19
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 20 of 25 PagelD #: 50

110. Despite prior decisions holding the statute to be constitutional, § 21-9-301 is a clear
attempt by the legislature to override Art. 2, § 13 of the Arkansas Constitution by preventing
persons injured by the statutorily immune entities from receiving a remedy for the injuries caused
by the immune entities. Parties injured by these immune entities cannot seek redress from the
State Claims Commission like they could if the wrongdoer was an arm of the State of Arkansas
and are thus without any avenue for redress.

111. Ark. Code Ann. § 21-9-301 is also incompatible with Article 5, §32 of the Arkansas
Constitution. Under Art. 5, § 32, the General Assembly is prohibited from enacting laws limiting
the amount to be recovered for injuries to persons in non-worker’s compensation cases.

112. The public policy of the Arkansas Constitution dictates that these immune entities
should not be allowed to commit torts and other wrongs with impunity in the absence of liability
insurance, leaving their injured parties without any means to obtain a remedy for their injuries.

113. In compliance with Ark. Code Ann. § 16-111-101 ef. seg. the Arkansas Attorney

General is being notified of this request to declare an Arkansas statute unconstitutional.

RESERVATION OF RIGHTS
114. Plaintiffs reserve the right to assert additional claims in this matter and to amend
this Complaint as may be appropriate.
115. Parents demand a trial by jury on all issues raised above.
RELIEF REQUESTED
116. The District had a duty to IB that arose under the laws of Arkansas, Section 504, and
the ADA to provide appropriate accommodations for her disabilities. The District had an obligation to
use reasonable care to monitor and ensure her safety at school. The District breached these duties,
thus violating IB’s rights under Arkansas law, Section 504, and the ADA.
117. The losses, damages, and injuries to |B and Parents, the value of which is claimed to

be in excess of the amount required for Federal Diversity Jurisdiction, are the direct and proximate

20
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 21 of 25 PagelD #: 51

results of the District's breaches of a duty to provide accommodations for her disabilities and failure to
supervise her to ensure her safety as set forth herein.
WHEREFORE, the Plaintiffs respectfully request that this Court:
h. Assume jurisdiction over this action;
i. Award compensatory damages pursuant to the Arkansas Civil Rights Act, Arkansas
common law negligence, Section 504 and the ADA;
j. Order the District to pay the Parents’ reasonable attomeys’ fees and related costs;
k, Declare the District's actions and omissions to be violative of the Arkansas Civil Rights
Act, Section 504, and the ADA; and
|. Grant such other relief as this Court deems proper.
Respectfully submitted,
Rodney and Jayme Baker, Plaintiffs
/s/George M. Rozzell IV, ABA#2008032
Miller, Butler, Schneider, Pawlik, Rozzell
112 W. Center St, Ste. 555, Fayetteville, AR 72701
224 S. 2nd St., Rogers, Arkansas 72756

Telephone: 479-621-0006
Facsimile: 479-631-6890

Email: grozzell@arkattorneys.com

21
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 22 of 25 PagelD #: 52

IN THE CIRCUIT COURT OF BENTON COUNTY, ARKANSAS
19TH WEST CIRCUIT DIVISION 2

BAKER ETAL V BENTONVILLE SCHOOL DISTRICT
04CV-20-1703
SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:

BENTONVILLE SCHOOL DISTRICT
500 Tiger Bivd
Bentonville, AR 72712

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

George M. Rozzell, IV
112 W. Center St. Ste 555
Fayetteville, AR 72701

if you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
*Notice of Right to Consent to Disposition of Case by a State District Court Judge

CLERK OF COURT

Address of Clerks Office

BRENDA DESHIELDS, CIRCUIT CLERK
CIRCUIT COURT OF BENTON COUNTY
102 NORTHEAST A STREET
BENTONVILLE, AR 72712

 

Deputy Clerk Tani D Ross, DC

Date: 08/07/2020
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 23 of 25 PagelD #: 53

NOTICE OF RIGHT TO CONSENT
TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 16, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form — CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE — and retum to the Circuit Clerk.

 

Circuit Clerk
Date: 08/07/2020
Case 5:20-cv-05207-PKH Document3 Filed 12/04/20 Page 24 of 25 PagelD #: 54

No. 04CV-20-1703 This summons is for BENTONVILLE SCHOOL DISTRICT (name of Defendant).

PROOF OF SERVICE

QO On [date] | personally delivered the summons and complaint to the individual
at [place]; or

C After making my purpose to deliver the summons and complaint clear, on

[date] | left the summons and complaint in the close proximity of the defendant by

[describe how the
summons and complaint was left] after he/she refused to receive it when | offered it to him/her; or

 

O On [date] | left the summons and complaint with a
member of the defendant's family at least 18 years of age, at
[address], a place where the defendant resides; or

 

 

O On [date] | delivered the summons and complaint to

[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of [name of defendant); or

O On [date] at {address}, where the

 

 

defendant maintains and office or other fixed location for the conduct of business, during normal
working hours | left the summons and complaint with

 

[name and job description); or

O | am the plaintiff or an attomey of record for the plaintiff in this lawsuit, and | served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

Olam the plaintiff or an attomey of record for the plaintiff in this lawsuit, and | mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

O Other [specify]:

 

Q | was unable to execute service because:

 

 

My fee is $ ‘
Case 5:20-cv-05207-PKH Document3 _ Filed 12/04/20 Page 25 of 25 PagelD #: 55

To be completed if service is by a sheriff or deputy sheriff:
Date: SHERIFF OF COUNTY, ARKANSAS

By:
[Signature of server]

 

 

[Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

 

 

 

 

Date: By:
[Signature of server]
[Printed name]
Address:
Phone:

 

Subscribed and swom to before me this date:

 

Notary Public
My commission expires:

Additional information regarding service or attempted service:

 

 
